DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ngo et al. (US# 2004/0042416 hereinafter referred to as Ngo).

	RE Claim 1, Ngo discloses a method for managing a virtual local area network (VLAN) (See Ngo Summary – managing VLANs), the method comprising: 
See Ngo FIG 9; [0119] – user adding selected VLAN); 
	determining, by the VLAN management system, whether the VLAN is available, in response to the reservation request (See Ngo FIG 9; [0114] – determining if the VLAN is already associated with other customers; provisioning discrepancy); 
	notifying, by the VLAN management system, to the user that the VLAN is unavailable, in response to determining that the VLAN is reserved to a second entity (See Ngo FIG 9; [0114] – if there is a provisioning discrepancy, displaying “Error” to user); 
	receiving, by the VLAN management system, an instruction from the user to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – selecting interactive element to delete a VLANs association with other customer/entity); 
	releasing, by the VLAN management system, the reservation of the VLAN to the second entity, in response to the instruction to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – deleting a VLANs association with other customer/entity); and 
	reserving, by the VLAN management system, the VLAN to the first entity, in response to releasing the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – adding a VLAN to be associated with a customer/entity the user desires).

Claim 2, Ngo teaches of a method, as set forth in claim 1 above, wherein releasing the reservation of the VLAN to the second entity includes: 
	deallocating, by the VLAN management system, network elements already allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities (i.e. removing allocations to specific elements such as ports, trunk, etc..)); and 
	unassigning, by the VLAN management system, the VLAN from the second entity (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities).

	RE Claim 3, Ngo teaches of a method, as set forth in claim 1 above, wherein reserving the VLAN to the first entity includes: 
	adding, by the VLAN management system, an association between an identification of the first entity and the identification of the VLAN (See Ngo FIG 9; [0114], [0119] – adding new association for VLAN); and 
	allocating, by the VLAN management system, network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements to new VLAN addition selections).

	RE Claim 4, Ngo teaches of a method, as set forth in claim 3 above, wherein allocating the network elements to the VLAN includes: 
	prompting, by the VLAN management system, the user to identify which network elements to be allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – i.e. prompting user to select which elements to allocate to the VLAN such as options 514, 726, 714, 544, 546, 534, 586, 552, 730, 734, 752, 550)); and 
See Ngo FIG 9; [0114], [0119] – allocating network elements based on selections).

	RE Claim 5, Ngo teaches of a method, as set forth in claim 1 above, wherein receiving the reservation request includes: 
	presenting, by the VLAN management system, a user interface displaying a list of VLANs (See Ngo FIG 9 – i.e. VLAN list 510), and receiving, by the VLAN management system, a selection of the VLAN from the list of VLANs (See Ngo FIG 9 – i.e. selection of one of the VLANs on the VLAN list 510).

	RE Claim 6, Ngo teaches of a method, as set forth in claim 5 above, wherein presenting the user interface displaying the list of VLANs includes: 
	determining, by the VLAN management system, VLANs that are consistently identified in different data sets (See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and 
	indicating, by the VLAN management system, the determined VLANs as valid (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned”).

	RE Claim 7, Ngo teaches of a method, as set forth in claim 5 above, wherein presenting the user interface displaying the list of VLANs includes: 
See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and 
	indicating, by the VLAN management system, that the determined VLANs as error (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “error”).

	RE Claim 8, Ngo teaches of a method, as set forth in claim 5 above, wherein presenting the user interface displaying the list of VLANs includes: 
	determining, by the VLAN management system, VLANs that are reserved (See Ngo FIG 9; [0114] – determining if VLAN is “provisioned” or “error”); and 
	indicating, by the VLAN management system, that the determined VLANs as reserved (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned” or “error”).

	RE Claim 9, Ngo discloses a system for managing a virtual local area network (VLAN) (See Ngo Summary – managing VLANs), the system comprising: 
	one or more processors (See Ngo FIG 1 – nodes have processors); and 
	a non-transitory computer readable medium storing instructions (See Ngo FIG 1 – nodes have memory) when executed by the one or more processors cause the one or more processors to: 
	receive a reservation request from a user to reserve the VLAN for a first entity (See Ngo FIG 9; [0119] – user adding selected VLAN); 
See Ngo FIG 9; [0114] – determining if the VLAN is already associated with other customers; provisioning discrepancy); 
	notify to the user that the VLAN is unavailable, in response to determining that the VLAN is reserved to a second entity (See Ngo FIG 9; [0114] – if there is a provisioning discrepancy, displaying “Error” to user); 
	receive an instruction from the user to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – selecting interactive element to delete a VLANs association with other customer/entity); 
	release the reservation of the VLAN to the second entity, in response to the instruction to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – deleting a VLANs association with other customer/entity); and 
	reserve the VLAN to the first entity, in response to releasing the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – adding a VLAN to be associated with a customer/entity the user desires).

	RE Claim 10, Ngo teaches of a system, as set forth in claim 9 above, wherein the instructions that cause the one or more processors to release the reservation of the VLAN to the second entity further include instructions when executed by the one or more processors cause the one or more processors to: 
	deallocate network elements already allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities (i.e. removing allocations to specific elements such as ports, trunk, etc..)); and 
See Ngo FIG 9; [0114], [0119] – deleting VLAN entities).

	RE Claim 11, Ngo teaches of a system, as set forth in claim 9 above, wherein the instructions that cause the one or more processors to reserve the VLAN to the first entity further include instructions when executed by the one or more processors cause the one or more processors to: 
	add an association between an identification of the first entity and the identification of the VLAN (See Ngo FIG 9; [0114], [0119] – adding new association for VLAN); and 
	allocate network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements to new VLAN addition selections).

	RE Claim 12, Ngo teaches of a system, as set forth in claim 11 above, wherein the instructions that cause the one or more processors to allocate the network elements to the VLAN further include instructions when executed by the one or more processors cause the one or more processors to: 
	prompt the user to identify which network elements to be allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – i.e. prompting user to select which elements to allocate to the VLAN such as options 514, 726, 714, 544, 546, 534, 586, 552, 730, 734, 752, 550)); and
	allocate the identified network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements based on selections).

	RE Claim 13, Ngo teaches of a system, as set forth in claim 9 above, wherein the instructions that cause the one or more processors to receive the reservation request further include instructions when executed by the one or more processors cause the one or more processors to: 
	present a user interface displaying a list of VLANs (See Ngo FIG 9 – i.e. VLAN list 510), and 
	receive a selection of the VLAN from the list of VLANs (See Ngo FIG 9 – i.e. selection of one of the VLANs on the VLAN list 510).

	RE Claim 14, Ngo teaches of a system, as set forth in claim 13 above, wherein the instructions that cause the one or more processors to present the user interface displaying the list of VLANs further include instructions when executed by the one or more processors cause the one or more processors to: 
	determine VLANs that are consistently identified in different data sets (See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and
	indicate the determined VLANs as valid (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned”).

	RE Claim 15, Ngo teaches of a system, as set forth in claim 13 above, wherein the instructions that cause the one or more processors to present the user interface 
	determine VLANs that are inconsistently identified in different data sets (See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and
	indicate that the determined VLANs as error (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “error”).

	RE Claim 16, Ngo teaches of a system, as set forth in claim 13 above, wherein the instructions that cause the one or more processors to present the user interface displaying the list of VLANs further include instructions when executed by the one or more processors cause the one or more processors to: 
	determine VLANs that are reserved (See Ngo FIG 9; [0114] – determining if VLAN is “provisioned” or “error”); and 
	indicate that the determined VLANs as reserved (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned” or “error”).

	RE Claim 17, Ngo discloses A non-transitory computer readable medium for managing a virtual local area network (VLAN) (See Ngo Summary – managing VLANs), the non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: 
See Ngo FIG 9; [0119] – user adding selected VLAN); 
	determine whether the VLAN is available, in response to the reservation request (See Ngo FIG 9; [0114] – determining if the VLAN is already associated with other customers; provisioning discrepancy); 
	notify to the user that the VLAN is unavailable, in response to determining that the VLAN is reserved to a second entity (See Ngo FIG 9; [0114] – if there is a provisioning discrepancy, displaying “Error” to user); 
	receive an instruction from the user to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – selecting interactive element to delete a VLANs association with other customer/entity); 
	release the reservation of the VLAN to the second entity, in response to the instruction to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – deleting a VLANs association with other customer/entity); and 
	reserve the VLAN to the first entity, in response to releasing the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – adding a VLAN to be associated with a customer/entity the user desires).

	RE Claim 18, Ngo teaches of a non-transitory computer readable medium, as set forth in claim 17 above, wherein the instructions that cause the one or more processors to release the reservation of the VLAN to the second entity further include instructions when executed by the one or more processors cause the one or more processors to: 
See Ngo FIG 9; [0114], [0119] – deleting VLAN entities (i.e. removing allocations to specific elements such as ports, trunk, etc..)); and 
	unassign the VLAN from the second entity (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities).

	RE Claim 19, Ngo teaches of a non-transitory computer readable medium, as set forth in claim 17 above, wherein the instructions that cause the one or more processors to reserve the VLAN to the first entity further include instructions when executed by the one or more processors cause the one or more processors to: 
	add an association between an identification of the first entity and the identification of the VLAN (See Ngo FIG 9; [0114], [0119] – adding new association for VLAN); and 
	allocate network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements to new VLAN addition selections).

	RE Claim 20, Ngo teaches of a non-transitory computer readable medium, as set forth in claim 19 above, wherein the instructions that cause the one or more processors to allocate the network elements to the VLAN further include instructions when executed by the one or more processors cause the one or more processors to: 
	prompt the user to identify which network elements to be allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – i.e. prompting user to select which elements to allocate to the VLAN such as options 514, 726, 714, 544, 546, 534, 586, 552, 730, 734, 752, 550)); and
	allocate the identified network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements based on selections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jakkahalli et al. (US# 2007/0081477), Takashige et al. (US# 2007/0110077), and Nagai et al. (US# 2006/0274744) teach VLAN management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477